Citation Nr: 1038657	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-35 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from September 1968 to 
September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing held in January 2010.  A transcript 
of that hearing is of record.

In a March 2010 decision, the Board remanded the Veteran's claim 
for entitlement to service connection for hypertension secondary 
to type II diabetes mellitus to the agency of original 
jurisdiction (AOJ) for further development.  Specifically, the 
claim was remanded to obtain a medical opinion as to whether the 
Veteran's currently diagnosed hypertension was related to the 
Veteran's period of active military service, or had been caused 
or made chronically worse by his service-connected type II 
diabetes mellitus.

In May 2010, a VA examination was obtained to assess the medical 
probability that the Veteran's hypertension was caused or 
aggravated by service-connected diabetes mellitus type II.  The 
examiner opined that the Veteran's essential hypertension was 
less likely as not caused by or a result of service-connected 
diabetes.  The examiner explained that the Veteran's essential 
hypertension began post military in 2001 from unknown etiology.  
The examiner reported that the Veteran's hypertension was not 
aggravated by diabetes mellitus, but was aggravated by stress as 
documented by the Veteran's primary care physician.  Further, the 
examiner reasoned that the Veteran's diabetes mellitus was 
diagnosed in 2002-2003, thereby implying that because his 
diabetes mellitus was diagnosed after his hypertension, his 
diabetes mellitus could not have aggravated his hypertension 
which was diagnosed in 2001.

In this case, the Board finds the May 2010 VA examiner's opinion 
inadequate for evaluation purposes.  Specifically, the examiner's 
rationale that the Veteran's hypertension was not aggravated by 
his service-connected diabetes mellitus was in part based on the 
inaccurate factual premise that his diabetes was diagnosed in 
2002 or 2003, subsequent to his 2001 diagnosis of hypertension.  
However, outpatient treatment records from the Fayetteville VA 
medical center (VAMC) contain May 2001 and September 2001 entries 
where the Veteran was found to have both hypertension and type II 
diabetes mellitus.  Because the May 2010 examiner's rationale was 
based on the inaccurate factual premise that the Veteran was 
diagnosed with diabetes one to two years after his hypertension 
diagnosis, the May 2010 opinion is accorded no probative weight 
and is inadequate for evaluation purposes.  Further, the May 2010 
examiner explained that, as noted by the Veteran's primary care 
physician, stress had caused the aggravation of the Veteran's 
hypertension not his diabetes mellitus.  However, the May 2010 VA 
examiner did not refer to any specific document which showed the 
primary care physician's determination that stress was the 
aggravating factor for the Veteran's hypertension.  In fact, the 
Board has examined the record, and found only one document in the 
outpatient treatment notes even relevant to the examiner's 
conclusion that a primary care physician had determined that 
stress aggravated the Veteran's hypertension.  Specifically, a 
May 2001 entry by the Veteran's primary care physician at the 
Fayetteville VAMC shows that the Veteran took his blood pressure 
at Wal-Mart, and it was decreasing but still high, and the 
physician noted "marked emotional stress."  Beyond this one 
indication that stress was noted, there are no other treatment 
records showing such a definitive relationship between stress and 
hypertension as suggested by the May 2010 VA examiner.  

Finally, although the Board's March 2010 remand requested an 
opinion as to the medical likelihood that the Veteran's 
hypertension was directly related to military service, (in 
addition to requesting an opinion on the relationship between 
hypertension and diabetes mellitus), the May 2010 VA examiner did 
not include 


an opinion addressing the probability of a direct connection 
between hypertension and military service.

Based on the above, the Board finds that a remand is necessary to 
obtain an additional medical opinion to determine whether the 
Veteran's currently diagnosed hypertension was caused or made 
chronically worse by his service-connected diabetes mellitus, 
type II.  The examiner should also provide an opinion as to 
whether the Veteran's hypertension is related to his period of 
active duty military service.  A rationale should be given for 
all opinions provided.  In forming an opinion the examiner should 
take into consideration the fact that the first diagnoses for 
hypertension and diabetes appear to have been in May 2001.  
Further, if the examiner asserts that stress aggravated the 
Veteran's hypertension, not diabetes mellitus, a reasoned medical 
explanation should be provided to support this assertion, 
including the name/date of any specific document contained in the 
claims file used to support the assertion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion 
from a medical expert who is asked to review 
the claims file and provide a statement of 
medical probabilities that the onset of 
hypertension is traceable to the Veteran's 
period of active military service, or has been 
caused or made chronically worse by service-
connected type II diabetes mellitus.  The 
bases for the opinions provided should be set 
forth in detail.  In forming an opinion as to 
whether the Veteran's hypertension was caused 
or made chronically worse by type II diabetes 
mellitus, the reviewer should take into 
account that hypertension and diabetes appear 
to have both been diagnosed in 2001.  (Even if 
it is determined that the onset of 
hypertension preceded the onset of diabetes, 
or was coincident therewith, the reviewer 
should state the probabilities that diabetes 
has made the hypertension worse.)  If stress 
is found to be an aggravating factor for the 
Veteran's hypertension, as opposed to 
diabetes, the rationale for this conclusion 
should be clearly explained, and any reference 
to the record should include mention of the 
specific document(s) that led to such an 
opinion.  If the reviewer determines that an 
examination is required to address these 
questions, one should be scheduled.  (The 
Board recognizes that a certain degree of 
conjecture is required in forming any medical 
opinion.  The reviewer should provide the 
requested opinions with explanations even if 
speculation is required.)

The AOJ should review the report to ensure it 
is in complete compliance with the directives 
of this remand.  If the report is deficient in 
any manner, it should be returned to the 
medical expert for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim of 
service connection for hypertension, including 
as secondary to service-connected type II 
diabetes mellitus.  If the benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental statement 
of the case (SSOC) and afford them an 
opportunity to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

